COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
DEER CREEK LAKE OWNERS’ CORPORATION,
 
                            Appellant,
 
v.
 
 
CHARLES J. HAIRSTON, JR.,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
§ 
 


 
No. 08-12-00040-CV
 
Appeal from the
 
43rd
  District Court
 
of Parker
  County, Texas 
 
(TC# CV12-0033) 
 



 
MEMORANDUM
 OPINION
Appellant, Deer
Creek Lake Owners’ Corporation, has moved to dismiss its appeal against
Appellee, Charles J. Hairston, Jr.  As
permitted by the Rules of Appellate Procedure, this Court may dismiss an appeal
“[i]n accordance with a motion of appellant . . . unless [dismissing the
appeal] would prevent a party from seeking relief to which it would otherwise
be entitled.”  Tex.R.App.P. 42.1(a)(1). 
The motion to dismiss has been on file with this Court more than ten
days, and indicates it has been served upon Appellee, through his counsel of
record.  This Court has received no
response from Appellee agreeing to or opposing the dismissal of the appeal.  No opposing party is seeking relief from the
Court at this time.  Concluding that the
requirements of Rule 42.1(a)(1) have been met, we grant the motion and dismiss
the appeal.  Because there is no
agreement between the parties as to costs, we assess costs against Appellant.  See Tex.R.App.P. 42.1(d)(absent agreement
of the parties, the court will tax costs against the appellant).
 
 
May 23, 2012
                                                                                    CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.